Citation Nr: 1428949	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-34 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear disorder, to include hearing loss and/or Meniere's disease.

2.  Entitlement to an initial compensable rating for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 with additional service in the Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the June 2009 rating decision, the RO denied service connection for right ear hearing loss and granted service connection and assigned an initial noncompensable rating for left ear hearing loss.  In March 2010, the Veteran filed a claim for an increased rating for his left ear hearing loss.  The RO indicated in the June 2010 rating decision that it was adjudicating the claim for an increased rating that was filed in March 2010.  However, within one year of issuance of the June 2009 rating decision granting service connection for left ear hearing loss, new and material evidence regarding that disability, a March 2010 VA examination report, was associated with the claims file.  See 38 C.F.R. § 3.156(b) (2013).  

The submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of that decision.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).  Accordingly, the claim has been characterized as reflected on the title page.  

The Veteran filed a claim for service connection for bilateral hearing loss and tinnitus in December 2008.  The RO has denied service connection for right ear hearing loss.  However, a February 2010 VA ear, nose, and throat (ENT) clinic record reports that the Veteran had signs and symptoms of Meniere's disease, with the right ear having more fullness and tinnitus.  Meniere's disease is a disorder of the inner ear and can cause severe dizziness, tinnitus, hearing loss that comes and goes, and the feeling of ear pressure or pain.  See Medline Plus, a service of the U.S. National Library of Medicine and the National Institutes of Health, http://www.nlm.nih.gov/medlineplus/menieresdisease.html.  In light of the February 2010 assessment, the claim for service connection has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a May 2014 Informal Hearing Presentation (IHP) from the Veteran's representative.  The VBMS e-folder does not include any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to verify the Veteran's periods of active duty for training (ACDTURA) and/or inactive duty for training (INACDTURA) with the Army Reserve and to afford him a new VA examination to evaluate his claims.  On remand, any additional pertinent treatment records should be associated with the claims file/e-folder and the Veteran should be provided notice regarding the expanded claim for service connection.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a right ear disorder, to include hearing loss and/or Meniere's disease.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his ears, including for hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or e-folder.  

A specific request should be made for: (1) pertinent treatment records from the Charleston VA Medical Center (VAMC), dated since June 2010; and (2) any hearing evaluations available from the Veteran's former employer, Exxon.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Army Reserve.

4. Request from the National Personnel Records Center (NPRC) or any other appropriate entity, any additional pertinent service treatment records regarding the Veteran's Reserve service.

5.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA audiological examination to determine the severity of his left ear hearing loss and obtain an etiological opinion regarding his claimed right ear disorder.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner should also address any functional impairment resulting from the Veteran's left and/or right ear hearing loss and its effects on his ordinary activities.

The examiner must identify any right ear disorders present since any time around December 2008, when the Veteran filed his claim for service connection, to include right ear hearing loss and/or Meniere's disease.  In regard to each identified disorder, the examiner must provide an opinion as to whether the condition: (1) began during active service, to include ACDTURA; (2) is related to any incident of service, including ACDUTRA, to include in-service noise exposure; or (3) is related to an injury incurred during a period of INACDTURA.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* On enlistment examination in May 1974, audiometric testing showed pure tone thresholds in the right ear at frequencies of 500, 1000, 2000, and 4000 hertz each to be 5 decibels.  Hearing was not tested at 3000 hertz.  

* In his May 1978 Report of Medical History at separation, the Veteran denied having or ever having had hearing loss or ear, nose, or throat trouble.  On examination, audiometric testing showed pure tone thresholds in the right ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz each to be 5 decibels.  

* In June 1978, the Veteran indicated that, to the best of his knowledge, there had been no change in his medical condition since his last separation examination.  

* In an October 1982 Report of Medical History obtained in conjunction with a Reserve examination, the Veteran denied having or ever having had hearing loss or ear, nose, or throat trouble.  On examination, audiometric testing showed pure tone thresholds in the right ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 20, 20, 15, 20, and 25 decibels, respectively.  

* Social Security Administration (SSA) records include a January 1997 employability evaluation, during which the Veteran reported that, after service, he worked as a cabinet maker helper for six months and a machine operator for one year.  He then worked as a machine operator, a warehouse worker, and a forklift operator.  

* Physical examinations performed during VA treatment in January 2002 and April and May 2004 did not mark any abnormal findings regarding hearing on review of the ears, nose, and throat, indicating examination was within normal limits.  

* In July 2004 the Veteran presented to the VAMC with a complaint of right ear fullness/ache with a sensation of hearing loss.  The physician commented that there was no indication of actual hearing loss on examination.  The Veteran was referred to audiology.  

* During VA audiology treatment in August 2004, the Veteran described the onset of bilateral high pitched tinnitus approximately one month earlier.  He also described being evaluated for right ear pain and fullness in July 2004, but stated that his symptoms had resolved.  He stated that a hearing evaluation obtained at least five years ago at Exxon documented a predominantly left ear hearing loss and he denied any subjective progression in hearing sensitivity, bilaterally.  He denied any difficulty understanding conversational speech or detecting environmental sounds.  Examination revealed high frequency sensorineural hearing loss with the left ear worse than the right ear at 4000 hertz and the right ear worse than the left ear at 6000 hertz.  Right ear testing indicated normal hearing sensitivity from 250 to 3000 hertz, falling to a mild sensorineural hearing loss at 4000 hertz and moderate hearing loss at 6000 hertz, and rising to normal hearing sensitivity at 8000 hertz.  Speech recognition testing was 100 percent, bilaterally, at normal conversational levels.  

* In January 2007, the Veteran complained to his VA primary care physician of ear pain.  He denied loss of hearing.  On review of systems, the Veteran denied hearing changes.  The pertinent assessment was allergic rhinitis, chronic otitis.  

* The Veteran was referred for an audiogram by the VA ENT clinic in April 2007.  Testing revealed right ear hearing within normal limits.  Speech recognition was 100 percent in both ears.  

* During treatment at the VA ENT clinic in April 2007, the Veteran noted six ear infections in the past year with pain and fullness, but no dizziness.  All symptoms were negative at the time of examination.  The assessment was ET (presumably Eustachian tube) dysfunction versus otitis externa.  

* During VA audiology examination in May 2009, the Veteran complained of hearing loss.  He described four years of service in the Army, where he was exposed to noise as a gunner and loader.  He described occupational noise exposure working for Exxon chemical as a machine operator for three years and a warehouse manager for 10.5 years, during which time he was around machinery and forklifts without hearing protection.  He described recreational noise exposure, specifically, "a little" hunting; use of a lawnmower, weed eater, and chainsaw; and going to clubs and concerts.  He reported bilateral tinnitus with an onset about 10 years earlier.  

* Audiometric testing performed during the May 2009 VA examination showed pure tone thresholds in the right ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 20, 15, 25, 30, and 30 decibels, respectively.  Speech recognition score on the Maryland CNC Word List was 96 percent in the right ear.  The pertinent diagnosis was right ear hearing loss not disabling per 38 C.F.R. § 3.385.  The examiner opined that it was at least as likely as not that left ear hearing loss and tinnitus were related to service but it was less likely than not that right ear hearing loss and tinnitus were related to service.  In explaining her opinion, she noted that the Veteran's entrance and separation audiograms showed hearing within normal limits bilaterally; however, there was a significant degradation in puretone thresholds in the left ear from entrance to separation.  She noted that he had a military specialty which presumed high levels of noise exposure.   

* Review of systems during VA treatment in August 2009 revealed the ear, nose, and throat to be normal.  

* A December 2009 VA ENT clinic note documents the Veteran's complaint of left ear tinnitus, occasional right ear tinnitus, and left sided hearing loss.  He denied vertigo, drainage, infection, and pain and denied a history of ear issues.  The assessment was left sided tinnitus and sensorineural hearing loss, asymmetric, and left sided petrous apex lesion.  

* During VA treatment in January 2010 the Veteran complained of tinnitus on the right more than the left, "muffled" hearing on the left, dizziness when laying down for 20 minutes, bilateral aural fullness, and a history of ear infections.  The physician noted that an MRI revealed no evidence of an AN (presumably, acoustic neuroma), but was significant for an abnormal left petrous apex lesion with the differential diagnosis including lack of pneumatization of the apex versus a cholesterol granuloma.  The assessment was tinnitus, MRI finding of abnormal lesion of the left apex, and hearing loss.  

* VA audiologic testing performed in February 2010 revealed bilateral progressive sensorineural hearing loss with left ear asymmetry.  An ENT physician commented that the audiogram looked a little worse than the previous test, but speech recognition thresholds did not match pure tones.  The assessment was that the Veteran had signs and symptoms of Meniere's disease with the right ear having more fullness and tinnitus.  

* A March 2010 VA audiology examination revealed right ear hearing loss as defined by 38 C.F.R. § 3.385.  During that examination, the Veteran reported bilateral tinnitus with an onset about five years earlier.  

* Review of systems during VA treatment in May 2010 noted that the Veteran had some vertigo secondary to his ears.  

In rendering the requested opinion, the examiner must consider and address the October 1982 audiogram showing a pure tone threshold of 25 decibels at 4000 hertz in the right ear, the March 2010 audiometric testing revealing right ear hearing loss as defined by 38 C.F.R. § 3.385, and the February 2010 VA ENT assessment that the Veteran had signs and symptoms of Meniere's disease.  

The examiner is advised that the Veteran is competent to report in-service noise exposure and the Board finds his reports of in-service noise exposure to be credible.  

The examiner is also advised that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.  The examiner is further advised that in-service noise exposure need not be the only or the primary cause of the Veteran's hearing loss to substantiate the claim for service connection; it must only be a contributing source.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



